Holmes, J.
The provisions of the Pub. Sts. c. 170, § 31, as to empanelling the jury, were sufficiently complied with. The street and number of the house where each juryman resided were written on the cards, and we think that this was enough to point out his place of residence with practical certainty in the county of Suffolk. “ Liquors ” set against the name of one of the jurymen was a perfectly intelligible indicar tian of his occupation. The cards were shaken together, before being drawn, in a revolving barrel. A barrel is a “ box ” within the purpose and requirement of the statute.
The attorney did not testify to any confidential communication, but simply to a public fact, — that a certain proper name designated a certain person. If proper names perfectly fulfilled their function, no testimony would be necessary, as the name would of itself identify the individual. A proper name, whether real or assumed, always purports to mean one person and no other, and theoretically the name of the plaintiff in the action, which was a public fact, carried with it an identification of the party using it, and made that also public. Hence, although it so happens that the attorney would not actually have known what he testified to but for his employment, his employment cannot be regarded as the legal ground of his knowledge, and the defendant could not object to the disclosure. Bull. N. P. 284.
With regard to the alleged variance, it appears that there was evidence that the defendant had accused each of the parties named in the indictment “of an act of grossly indecent and irregular indulgence of lust, involving the illegal use of force on the defendant’s person,” and had threatened to give publicity to the pretended acts unless he was paid off. To one of the parties he made the further threat to “ put this thing in court.” To another, “If you don’t go and see my lawyer before five o’clock, you will be arrested.” It is true that the accusations did not state the specific offence charged with the precision of pleading, but they were broad enough to be reasonably understood to embrace the offence set forth in the indictment, and that is sufficient. Any other interpretation of the statute would make it nugatory, in the same way that the law of slander was *526made nugatory two hundred years ago. Commonwealth v. Murphy, 12 Allen, 449. So as to the threats of prosecution. They did not refer in terms to the criminal courts, but they might reasonably have been understood to embrace criminal prosecution, and the jury might properly find that they purported to do so, and that they had reference to the charges previously made. Commonwealth v. Goodwin, 122 Mass. 19. Furthermore, it does not appear that the exceptions set forth all the evidence. On the contrary, we gather that they do not. The statement that “ there was evidence that one of the defendant’s demands on the party named in the first and second counts was as follows,” imports that there were other demands proved which are not stated. So the statement of the accusations is in terms which necessarily import that the evidence was more specific, and which leave it open whether there was not other evidence not referred to. Exceptions overruled.